Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not directed to a proper process.  Based on Supreme Court precedent a method claim must (1) be tied to another statutory class of invention (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials) to a different state or thing (see at least Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972); Cochrane v. Deener, 94 U.S. 780, 787-88 (1876)). A method claim that fails to meet one of the above requirements is not in compliance with the statutory requirements of 35 U.S.C. 101 for patent eligible subject matter.

Claims 1-8 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

This judicial exception is not integrated into a practical application.  The claim recite the additional limitation of a processor that is operative to perform the receive, look up, generate and provide steps.  The steps are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.  The processor that performs the steps is also recited at a high-level of generality, and merely automates the steps.  The additional elements are no more than mere instructions to apply the exception using a generic compute component.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As previously discussed, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception on a generic computer component cannot integrate a judicial exception into a practical application or provide an inventive concept.  Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)) court decision cited in MPEP 2106.05(d)(II) indication that receiving or transmitting data over a network, e.g., using the Internet to gather data is a well-understood, routine and conventional function when it is claimed in a generic a manner (as it is here). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) court decision cited in MPEP 2106.05(d)(II) indication that Electronic recordkeeping is a well-understood, routine and conventional function when it is claimed in a generic a manner (as it is here). Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 court decision cited in MPEP 2106.05(d)(II) indication that Storing and retrieving information in memory is a well-understood, routine and conventional function when it is claimed in a generic a manner (as it is here).  Accordingly, a conclusion that the receive, look up, generate and provide steps are well-understood, routine and conventional activity is supported under Berkheimer Option 2.  
The dependent claims are only further narrowing the abstract idea.  Therefore, the claims are not patent eligible.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Robinson et al., U.S. Patent No. 7,082,415 (reference A on the attached PTO-892).
As per claims 1, 9 and 16, Robinson et al. teaches a data processing method for reconciling refund transaction data, the method comprising: receiving transaction data indicating a payment transaction (see column 7, lines 16-17); storing the transaction data in a payment transaction database (see column 7, lines 32-33 and column 8, lines 1-2); receiving refund transaction data indicating a refund transaction, the refund transaction data comprising an indication of the payment transaction and an indication of a refund amount (see column 9, lines 37-40); looking up transaction data for the payment transaction in the payment transaction 
As per claims 2, 10 and 17, Robinson et al. teaches the data processing method according to claim 9 as described above.  Robinson et al. further teaches wherein the refund transaction data further comprises an indication of a refunded item, and wherein the payment transaction data comprises an indication of purchased items, and wherein generating reconciled transaction data from the refund transaction data and the payment transaction data comprises matching the refunded item with a corresponding item from the purchased items (see column 10, lines 26-29).  
As per claims 3, 11 and 18, Robinson et al. teaches the data processing method according to claim 10 as described above.  Robinson et al. further teaches wherein the refund transaction data further comprises an indication of a value associated with the refunded item, and wherein the payment transaction data further comprises indications of values associated with each of the purchased item, and wherein generating reconciled transaction data from the refund transaction data and the payment transaction data comprises calculating an offset between the value associated with the refunded item and the value associated with the corresponding item from the purchased items (see column 9, lines 45-49).  
As per claims 4, 12 and 19, Robinson et al. teaches the data processing method according to claim 10 as described above.  Robinson et al. further teaches wherein indication of purchased items comprises a cart identifier and wherein the method further comprises using the cart identifier to look up product identifiers for the purchased items in a shopping cart database (see column 10, lines 7-13).  
.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al., U.S. Patent No. 7,082,415 (reference A on the attached PTO-892) in view of Provinse, U.S. PG-Pub No. 2002/0026416 (reference B on the attached PTO-892).
As per claims 5 and 13, Robinson et al. teaches the data processing method according to claim 9 as described above.  Robinson et al. does not explicitly teach storing the refund transaction data in a refund transaction database.  Provinse teaches storing the refund transaction data in a refund transaction database (see paragraph 0055, lines 3-13).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Robinson et al.  One of ordinary skill in the art would have recognized that applying the technique of Provinse would have yielded predictable results. 


As per claims 7 and 15, Robinson et al. in view of Provinse teaches the data processing method according to claim 9 as described above.  Robinson et al. does not explicitly teach wherein receiving the refund transaction data comprises accessing an application programming interface provided by a merchant.  Provinse teaches wherein receiving the refund transaction data comprises accessing an application programming interface provided by a merchant (see paragraph 0036).  It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this feature into the method of Robinson et al.  One of ordinary skill in the art would have recognized that applying the technique of Provinse would have yielded predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMICA L NORMAN whose telephone number is (571)270-1371.  The examiner can normally be reached on Mon-Thur 9:30am-8p EST, with Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


SAMICA L. NORMAN
Primary Examiner
Art Unit 3697



/SAMICA L NORMAN/            Primary Examiner, Art Unit 3697